Case: 19-10896      Document: 00515485334         Page: 1    Date Filed: 07/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10896                            July 10, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAMADAN TAJEDEEN SHABAZZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-143-1


Before KING, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ramadan Tajedeen Shabazz, previously convicted of wire fraud, appeals
the mandatory revocation of his supervised release pursuant to 18 U.S.C.
§ 3583(g) and his 24-month revocation sentence. We affirm.
       First, Shabazz argues that the admission of out-of-court statements at
his revocation hearing violated his due process rights under the Confrontation
Clause. Our review of this unpreserved issue is for plain error. See Puckett v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10896      Document: 00515485334         Page: 2    Date Filed: 07/10/2020


                                      No. 19-10896

United States, 556 U.S. 129, 135 (2009). Accordingly, Shabazz must show (1) a
forfeited error, (2) that is “clear or obvious, rather than subject to reasonable
dispute,” and (3) that affected his substantial rights. Id. If he does that, we
have the discretion to correct the error and should do so “only if the error
seriously affects the fairness, integrity or public reputation of judicial
proceedings.” Id. (internal quotation marks, citation, and alteration omitted).
Shabazz pleaded true to the allegation that he violated a special condition of
his supervised release by failing to comply with urinalysis drug screening;
therefore, the district court was statutorily mandated to revoke his supervised
release. See § 3583(g)(3). Because the revocation of supervised release was
supported by substantial evidence besides the alleged hearsay testimony,
Shabazz cannot show that the putative error affected his substantial rights,
and his argument cannot survive plain error review. See Molina-Martinez v.
United States, 136 S. Ct. 1338, 1343 (2016); United States v. Hughes, 237
F. App’x 980, 981 (5th Cir. 2007). 1
       Next, Shabazz argues that his statutory-maximum revocation sentence
is substantively unreasonable because the district court undervalued the
advisory range of imprisonment set forth in policy statement U.S.S.G. § 7B1.4
and considered two stale convictions that were not counted for purposes of
calculating his original criminal history score. He acknowledges that this court
reviews the substantive reasonableness of a revocation sentence under the
plainly unreasonable standard, United States v. Sanchez, 900 F.3d 678, 682
(5th Cir. 2018), but seeks to preserve for further review his argument that
revocation sentences should instead be reviewed for “unreasonableness.”



       1While unpublished opinions issued on or after January 1, 1996, are not precedential,
they may be treated as persuasive authority. See 5th Cir. R. 47.5.4; Ballard v. Burton, 444
F.3d 391, 401 n.7 (5th Cir. 2006).


                                             2
    Case: 19-10896    Document: 00515485334    Page: 3   Date Filed: 07/10/2020


                                No. 19-10896

      The district court considered and rejected § 7B1.4, determining that the
applicable 18 U.S.C. § 3553(a) factors required a harsher sentence, and was
required to do no more. See United States v. Headrick, 963 F.2d 777, 782 (5th
Cir. 1992).   Moreover, we have routinely affirmed statutory-maximum
revocation sentences imposed in excess of the advisory policy range.        See
United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). Shabazz therefore
has not shown an abuse of discretion on the part of the district court. See
Sanchez, 900 F.3d at 682.
      Finally, Shabazz argues that § 3583(g) is unconstitutional in light of
United States v. Haymond, 139 S. Ct. 2369 (2019), because it does not require
a jury determination of guilt beyond a reasonable doubt. Our review is for
plain error. See Puckett, 556 U.S. at 135. The Supreme Court’s decision in
Haymond addressed the constitutionality of § 3583(k), and the plurality
opinion specifically declined to “express a view on the mandatory revocation
provision for certain drug and gun violations in § 3583(g).” 139 S. Ct at 2382
n.7 (plurality opinion). The application of § 3583(g) therefore was not plain
error. See United States v. Badgett, 957 F.3d 536 (5th Cir. 2020).
      AFFIRMED.




                                      3